The decree of the surrogate and the order of the Appellate Division are reversed, without costs, in so far as they surcharge the account of the executor with the sum which he received from the legatee, Edith R. Gordon, and as to that item the claim of the executor is sustained, on the ground that the legatee, from whom the money was received by the executor, is the only person who has any interest in having the payment or gift set aside, and because the amount thus received by the executor can in no event become a part of the residuary estate; no opinion.
Concur: CULLEN, Ch., J., GRAY, HAIGHT, VANN, WERNER, HISCOCK and COLLIN, JJ.